RESOLUCIÓN
El pasado 19 de octubre de 1992 concedimos hasta el 29 de octubre para que el Colegio de Abogados, la clase togada y demás personas interesadas nos sometieran sus comen-tarios y recomendaciones en torno al Proyecto de Regla-mento del Tribunal de Apelaciones del Comité Especial designado.
El Colegio de Abogados de Puerto Rico, algunas delega-ciones y varios abogados, en su carácter individual, han solicitado del Tribunal una extensión del término para so-meter sus comentarios.
*965Por imperativo de la fecha límite contenida en el Art. 13 de la Ley Núm. 21 de 13 de julio de 1992, el Tribunal ha aprobado hoy el Reglamento del Tribunal de Apelaciones, con vigencia el 9 de noviembre de 1992.
No obstante, con miras a lograr la mayor participación y el eficaz funcionamiento del Tribunal de Apelaciones, el Tribunal estima meritorias esas solicitudes. Concede un término a vencer el 15 de diciembre de 1992 para que el Colegio de Abogados, como institución, las distintas dele-gaciones al igual que cualquier abogado en su capacidad individual u otra persona, sometan sus comentarios y re-comendaciones al Reglamento aprobado hoy.
Cualquier persona interesada deberá hacer llegar su po-sición por escrito en o antes del 15 de diciembre de 1992 a la Secretaría del Tribunal Supremo.
El Tribunal evaluará las recomendaciones sometidas a la luz de la experiencia y otros factores, y adoptará las medidas apropiadas.

Regístrese y publíquese.

Lo pronunció manda el Tribunal y certifica el señor Se-cretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General